Citation Nr: 9929180	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for abdominal pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1961 through 
December 1963.  His appeal ensues from an August 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in St. Paul, Minnesota.    


FINDING OF FACT

There is no competent medical evidence of a current abdominal 
pain disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
abdominal pain is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for abdominal pain. The Board must determine 
whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  See 30 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).   In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994);  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to this claim, and the claim must fail.  See Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps, 126 F.3d 
at 1468.  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Service medical records reveal that the veteran received 
treatment for left-sided pain from January 1961 through April 
1961.  It was noted that the veteran's left-sided pain was 
due to overexertion.  A discharge examination report 
completed in November 1963 is negative for any complaints or 
diagnosis of any abdominal pain disorder.  In fact, the 
veteran reported that he felt fine and he gave no indication 
that he was experiencing any abdominal pain.  
A VA examination report dated March 1997 reflects that the 
veteran presented with a history of suffering from severe 
abdominal cramps while in basic training.  The veteran 
reported that during his period of active service, he was 
excused from the heavy exertion of basic training, because of 
the cramping and that he has not experienced any abdominal 
cramping since basic training.  The VA examiner's assessment 
was that the veteran had a history of abdominal cramps during 
basic training without recurrence.

Based on the foregoing evidence, the Board finds that there 
is no diagnosis of a current abdominal pain disability.  The 
record lacks competent medical evidence to establish that the 
veteran currently has any abdominal pain disability, which 
can be linked to his period of active service.  In the 
absence of a current disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Further, while the veteran and his representative believe 
that he currently suffers from abdominal pain which is 
causally related to his period of active service, as lay 
persons, they are not competent to offer opinions that 
require medical expertise, such as whether the veteran 
currently has an abdominal pain disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the 
veteran's claim must be denied as not well grounded. 

As the Board is not aware of the existence of additional 
evidence that might well-ground his claim, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a) (1998);  
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.  


ORDER

Entitlement to service connection for abdominal pain is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

